Order entered July 28, 2015




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                         No. 05-14-01371-CV

               KEITH WAGONER AND DARRON T. WILSON, Appellants

                                                 V.

                             DALLAS TEXAS, ET AL, Appellees

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. TX-13-31197

                                             ORDER
       Appellant Darron T. Wilson and appellees have filed their briefs.         Appellant Keith

Wagoner, who is appearing pro se, has not. By motion filed July 24, 2015, he explains a recent

heart attack prevented him from meeting the briefing deadline and asks for additional time to file

his brief. We GRANT the motion and ORDER Mr. Wagoner to file his brief no later than

August 27, 2015. Appellees’ brief in response to Mr. Wagoner’s brief shall be filed within thirty

days of the filing of Wagoner’s brief.


                                                        /s/   CRAIG STODDART
                                                              JUSTICE